Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-2, 4-13 and 15-20 are pending. Claims 1-2, 4-5, 8-10, 12-13 and 15-16 are amended. Claims 3 and 14 are canceled. Claims 19-20 have been withdrawn as drawn to non-elected inventions. Claims 1-2, 4-13 and 15-18 have been examined.

Information Disclosure Statements
The Information Disclosure Statement filed on 10/19/2021 has been considered by the examiner.
Withdrawn Claim Objections
Objection to Claim 1 because of an informalities is withdrawn in view of Applicant’s amendments to claim 1.

Withdrawn Claim Rejections - 35 USC § 112
The 112(b) rejection of claims 1, 8-10 and 12 regarding the term “drying reagent” is withdrawn in view of Applicant’s amendments of changing "drying reagent" to "reagent."
The 112(b) rejections of claims 2 and 13 regarding the terms "monomer" and "complex" are withdrawn in view of Applicant’s amendments of delete the terms 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The reagent recites in claim 1 “absorbs an entire wavelength of visible light”. Yet the same reagent is recited in claim 10 and it “blocks the entire wavelength range of visible light”. It is unclear how this works if they are same reagent? For the purpose of compact prosecution the examiner is interpreting the claim 10 language “blocks the entire wavelength range of visible light” as same as “absorbs an entire wavelength of visible light” recited in claim 1. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, 4-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150160206A1, Pub date: 01/11/2015, hereinafter Park) in view of Konstantopoulos et al. (US 20110003710Al, Pub date: 01/06/2011, hereinafter Konstantopoulos) as evidenced by Agasti et al. (Nanoparticles for Detection and Diagnosis, Adv Drug Deliv Rev. 2010 March 8; 62(3): 316–328, hereinafter Agasti) and Swihart et al. (US20170016829A1) and D’Costa et al. (US20090208975A1).
Regarding claim 1, Park teaches throughout the publication a fluid test apparatus (Par. 8: a microfluidic device) comprising: 
a housing (Par. 156: The platform 120 may be inserted into a body 307. Fig. 22: reference note 307); 
a fluid test cartridge that is accommodated in the housing (Par. 156: The platform 120 may be inserted into a body 307; Par. 113: a film-shaped platform 120 in which a sample and a reagent meet each other, Fig. 13, reference note 120), the fluid test cartridge including at least one chamber configured to accommodate a fluid sample and a reagent (Par. 10: a chamber which is formed in the platform and configured to store a first reagent, which includes target antigens that exist in the sample and antibodies that are specifically combined with the target antigens, and a second reagent which includes an antigen-enzyme conjugant in which antigens that are specifically combined with the antibodies and enzymes are conjugated; Par. 132 and Fig 16: a plurality of chambers; 
a light emitter configured to emit light towards the at least one chamber (Par. 32: a detector configured to radiate light having a particular wavelength onto the chamber); 
a light sensor configured receive the light incident on the at least one chamber and to detect optical property of a first material included in the fluid sample based on the received light (Par. 32: a detector configured to detect light that is transmitted from the chamber or is reflected from the chamber); and 
a processor configured to determine a concentration of the first material based on the optical property detected by the light sensor (Par. 32: a controller configured to determine a change in at least one from among a plurality of optical characteristics from an output signal of the detector and to calculate a respective increase in a concentration of the target antigens which corresponds to an increase in the change in the at least one of the plurality of optical characteristics).
Park also teaches when the sample is injected into the chamber 10 of the microfluidic device, the sample reacts with the first reagent R1 and the second reagent R2, and a result of reaction is measured so that a concentration of a target material can be estimated (Par. 69). Park further teaches a detector configured to radiate first light having a first wavelength onto the chamber and to detect second light that is transmitted from the chamber or is reflected from the chamber, and to radiate third light having a second wavelength that is different from the first wavelength onto the chamber and to detect fourth light that is transmitted from the chamber or is reflected from the chamber 
Park fails to specifically teach that the reagent includes a non-metallic particle bound to a second material that specifically binds to the first material included in the fluid sample, wherein the non-metallic particle is a nano-sized particle, and the nano-sized particle is at least one element selected from the group consisting of a carbon nanoparticle, a ceramic nanoparticle, and a polymeric nanoparticle, and wherein the non-metallic particle absorbs an entire wavelength of visible light.
	Konstantopoulos teaches throughout the publication a diagnostics method using a solid substrate coated with antibodies that specifically bind to biomarkers expressed on metastatic tumor cells to detect the presence of metastatic tumor cells. In detail, Konstantopoulos teaches the solid substrate can be a nanoparticle (Par. 9) and the nanoparticle substrate can be a polymeric nanosphere (Par. 124); an antibody composition is bound to the substrate which comprises at least one antibody specific to one or more antigens (Par. 8). Konstantopoulos also teaches that ceramic nanoparticle materials can be used and organic materials from which nanoparticles are produced include carbon and polymeric compounds (Par. 126). 
Regarding the limitation “the non-metallic particle absorbs an entire wavelength of visible light”, Konstantopoulos teaches a imaging agent can be conjugated to non-metallic particle; the imaging agent may be selected from the group consisting of a stain, a dye, a radioisotope, a metal, a ferromagnetic compound, a paramagnetic compound, gadolinium, a superparamagnetic compound, iron oxide, a diamagnetic compound, and barium sulfate (Konstantopoulos, Par. 13). It is well known in the art 
Therefore, It would have been prima facie obvious to one skilled in the art to modify the first and second reagents (antibodies and antigen-enzyme conjugants) used as detecting reagent in the microfluidic device of Park, to incorporate black non-metallic nanoparticles coated with antibodies specific to target antigens as taught by Konstantopoulos, to arrive the claimed invention. Doing so would miniaturize the microfluidic device and improve performance, because Park teaches that increasing the concentration of detecting reagent in the microfluidic device would simultaneously satisfy the demand for miniaturization and improvements in performance of the microfluidic device (Park, Par. 183); and nanoparticles are known to have large surface-to-volume ratio which is advantageous for carrying more molecules thus increasing the 
	One skilled in the art would have had a reasonable expectation of success to change the detecting reagent used in the microfluidic device from the first and the second reagent of Park to non-metallic nanoparticles coated with antibodies specific to target antigens as taught by Konstantopoulos, since Konstantopoulos teaches that both “free” antibodies (without conjugated to a substrate) and antibodies conjugated to a substrate are capable of being used for detecting analytes (Konstantopoulos, Par. 175). Konstantopoulos also teaches methods of making antibody-substrate conjugation (Konstantopoulos, Par. 167-169).
	Regarding claim 2, Park in view of Konstantopoulos teaches the fluid test apparatus wherein the non-metallic particle comprises at least one of a combination of particles (Konstantopoulos, Par. 124: the nanoparticle substrate may comprise a 
	Regarding claim 4, Park in view of Konstantopoulos teaches the fluid test apparatus wherein the ceramic nanoparticle is at least one element selected from the group consisting of glass and nano-silica (Konstantopoulos, Par. 126: ceramic nanoparticle materials include silica; Konstantopoulos, Par. 157: solid supports may be fabricated from glass, solid supports may be beads. It would be obvious to use a silica or a glass nanoparticle because Konstantopoulos teaches those nanoparticles are known to those of ordinary skill in the art (Par. 126)).
Regarding claim 5, Park in view of Konstantopoulos teaches the fluid test apparatus wherein the polymeric nanoparticle is at least one element selected from the group consisting of polymethyl methacrylate, polystyrene, cellulose, latex, and agarose (Konstantopoulos, Par. 126: nanoparticle polymers include polystyrene, silicone rubber, polymethyl methacrylate; Konstantopoulos, Par. 157: solid substrate can be fabricated from cellulose; Konstantopoulos, Par. 259: agarose beads were used to identify target ligands. It would be obvious to use a silica or glass nanoparticles because Konstantopoulos teaches various solid support which are known to those of ordinary skill in the art (Par. 157)).
Regarding claim 6, Park in view of Konstantopoulos teaches the fluid test apparatus wherein the first material is at least one element selected from the group consisting of antigens, peptides, small molecules, and proteins (Park, Par. 11: The 
	Regarding claim 7, Park in view of Konstantopoulos teaches the fluid test apparatus wherein the second material is at least one element selected from the group consisting of antibodies and proteins (Park, Par. 10: a first reagent includes antibodies that are specifically combined with the target antigens. Konstantopoulos, Par. 8: an antibody composition bound to the substrate, comprising at least one antibody to one or more antigens; Konstantopoulos, Par. 60: the present invention contemplates the use of selectin ligand antibodies or functional equivalents thereof).
	Regarding claim 8, Park in view of Konstantopoulos teaches the fluid test apparatus wherein the reagent further comprises an activator for facilitating a reaction between the fluid sample and the reagent (Konstantopoulos, Par. 206: the surfactant can be chosen to stabilize the composition of the present invention as a suspension in the propellant, to protect the active agent against chemical degradation, and the like. It would be obvious to use an activator because Konstantopoulos teaches an activator can stabilize the composition of the present invention (Par. 206)).
	Regarding claim 9, Park in view of Konstantopoulos teaches the fluid test apparatus wherein the at least one chamber comprises a first chamber which accommodates a first reagent, and a second chamber which accommodates a second reagent (Park, Par. 132 and Fig. 15: several tests can be simultaneously performed in one microfluidic device with a plurality of chambers, compositions of the first reagent R1 
	Regarding claim 10, Park in view of Konstantopoulos teaches the fluid test apparatus of claim 1, wherein the drying reagent absorbs an entire wavelength range of visible light (Konstantopoulos teaches at least one imaging agent conjugated to the at least one particle including a fluorescent imaging agent, a stain, or a dye (Par. 13). It is well known in the art that black objects absorbs the entire wavelength of visible light as evidenced by Swihart et al. (Swihart, Par. 55: the term “black” refers to materials that absorb substantially all wavelengths of visible light, so that these materials appear black). It is also known in the art that black nanoparticles are being used in the immunosaays as evidenced by D’Costa et al. (D’Costa, Par. 113: an imager such as the Kodak Imaging Station IS4000MM Pro can be used to quantitate the intensity of black latex particles).Therefore it would be obvious to use a black imaging agent for the nanoparticles of Konstantopoulos to block entire wavelength of visible light because Konstantopoulos is generic with respect to the stain or dye used on nanoparticles and one skilled in the art would have been motivated to use the appropriate stain or dye for absorbing an entire wavelength of visible light. Additionally, Park teaches using two different wavelength for detection of analytes (Park. Par. 33), it would be desirable the color of nanoparticles could absorb a wide range of wavelength such as black).
	Regarding claim 11, Park in view of Konstantopoulos teaches the fluid test apparatus of claim 1, wherein the processor is further configured to determine concentration values of the first material over a plurality of wavelength bands of light received by the light sensor (Park, Par. 32: a controller configured to determine a 
	
Regarding claim 12, Park teaches a fluid test cartridge comprising:
an inlet through which a fluid sample is introduced (Fig. 12 and Par. 116: a supply hole 111a through which the supplied sample flows into the platform);
a tester configured to receive the fluid sample from the inlet and to test the fluid sample (Fig. 13 and Par. 122: the sample is injected through a sample injection hole 121 and is moved to the chamber 12, in which a reaction of the sample and the reagent occurs), wherein the tester comprises at least one chamber that accommodates the fluid sample introduced through the inlet (Fig. 15 and Par. 132: a plurality of chambers 12).
Park fails to specifically teach that the reagent includes a non-metallic particle bound to a second material that specifically binds to the first material included in the fluid sample, wherein the non-metallic particle is a nano-sized particle, and the nano-sized particle is at least one element selected from the group consisting of a carbon nanoparticle, a ceramic nanoparticle, and a polymeric nanoparticle, and wherein the non-metallic particle absorbs an entire wavelength of visible light.
Konstantopoulos teaches throughout the publication a diagnostics method using a solid substrate coated with antibodies that specifically bind to biomarkers the solid substrate can be a nanoparticle (Par. 9) and the nanoparticle substrate can be a polymeric nanosphere (Par. 124); an antibody composition is bound to the substrate which comprises at least one antibody specific to one or more antigens (Par. 8). Konstantopoulos also teaches that ceramic nanoparticle materials can be used and organic materials from which nanoparticles are produced include carbon and polymeric compounds (Par. 126). 
Regarding the limitation “the non-metallic particle absorbs an entire wavelength of visible light”, Konstantopoulos teaches a imaging agent can be conjugated to non-metallic particle; the imaging agent may be selected from the group consisting of a stain, a dye, a radioisotope, a metal, a ferromagnetic compound, a paramagnetic compound, gadolinium, a superparamagnetic compound, iron oxide, a diamagnetic compound, and barium sulfate (Konstantopoulos, Par. 13). It is well known in the art that black objects absorbs the entire wavelength of visible light as evidenced by Swihart et al. (Swihart, Par. 55: the term “black” refers to materials that absorb substantially all wavelengths of visible light, so that these materials appear black). It is also known in the art that black nanoparticles are being used in the immunosaays as evidenced by D’Costa et al. (D’Costa, Par. 113: an imager such as the Kodak Imaging Station IS4000MM Pro can be used to quantitate the intensity of black latex particles).Therefore it would be obvious to use a black imaging agent for the nanoparticles of Konstantopoulos to block entire wavelength of visible light because Konstantopoulos is generic with respect to the stain or dye used on nanoparticles and one skilled in the art would have been motivated to use the appropriate stain or dye for absorbing an entire 
Therefore, It would have been prima facie obvious to one skilled in the art to modify the first and second reagents (antibodies and antigen-enzyme conjugants) used as detecting reagent in the microfluidic device of Park, to incorporate black non-metallic nanoparticles coated with antibodies specific to target antigens as taught by Konstantopoulos, to arrive the claimed invention. Doing so would miniaturize the microfluidic device and improve performance, because Park teaches that increasing the concentration of detecting reagent in the microfluidic device would simultaneously satisfy the demand for miniaturization and improvements in performance of the microfluidic device (Park, Par. 183); and nanoparticles are known to have large surface-to-volume ratio which is advantageous for carrying more molecules thus increasing the concentration of detecting reagent which favors miniaturization and improvements in performance of the microfluidic device, as evidenced by Agasti (Page 2, Par. 1). Additionally, Konstantopoulos discloses the concept of using the claimed invention in a microfluidic platform (Konstantopoulos, Par. 35). Furthermore, it would have been obvious to make the modification because the teachings by Park is generic with respect to the composition of the detecting reagent required (Park, Par. 104: the composition of the reagent of Table 2 is merely an example and the composition of the reagent may be different from Table 2; Park, Par. 132: compositions of the first reagent R1 and the second reagent R2 may vary according to types of the clinical chemistry tests performed in each of the plurality of chambers) and one skilled in the art would have 
One skilled in the art would have had a reasonable expectation of success to change the detecting reagent used in the microfluidic device from the first and the second reagent of Park to non-metallic nanoparticles coated with antibodies specific to target antigens as taught by Konstantopoulos, since Konstantopoulos teaches that both “free” antibodies (without conjugated to a substrate) and antibodies conjugated to a substrate are capable of being used for detecting analytes (Konstantopoulos, Par. 175). Konstantopoulos also teaches methods of making antibody-substrate conjugation (Konstantopoulos, Par. 167-169).
Regarding claim 13, Park in view of Konstantopoulos teaches the fluid test cartridge of claim 12, wherein the non-metallic particle comprises at least one of a single particle or a combination of particles (Konstantopoulos, Par. 124: the nanoparticle substrate may comprise a polymeric matrix or “nanospheres” where the antibody composition is attached. It would be obvious to use a combination of particles because Konstantopoulos teaches the nanoparticle substrates of the present invention may be prepared using conventional methods known to those of ordinary skill in the art (Par. 124)).
Regarding claim 15, Park in view of Konstantopoulos teaches the fluid test cartridge of claim 14, wherein the ceramic nanoparticle is at least one element selected from the group consisting of glass and nano-silica (Konstantopoulos, Par. 126: Ceramic nanoparticle materials include silica; Konstantopoulos, Par. 157: solid supports may be fabricated from glass, solid supports may be beads. It would be obvious to use a silica 
Regarding claim 16, Park in view of Konstantopoulos teaches the fluid test cartridge of claim 14, wherein the polymeric nanoparticle is at least one element selected from the group consisting of polymethyl methacrylate, polystyrene, cellulose, latex, and agarose (Konstantopoulos, Par. 126: nanoparticle polymers include polystyrene, silicone rubber, polymethyl methacrylate; Konstantopoulos, Par. 157: solid substrate can be fabricated from cellulose; Konstantopoulos, Par. 259: agarose beads were used to identify target ligands. It would be obvious to use a silica or glass nanoparticles because Konstantopoulos teaches various solid support which are known to those of ordinary skill in the art (Par. 157)).
Regarding claim 17, Park in view of Konstantopoulos teaches the fluid test cartridge of claim 12, wherein the first material is at least one element selected from the group consisting of antigens, peptides, small molecules, and proteins (Park, Par. 11: The target antigens that exist in the sample. Konstantopoulos, Par. 41: the inventive compositions and methods involve targeting antibodies to antigens; may be used to identify peptides, peptidomimetics, or other suitable variants of these proteins, or other proteins or variants).
Regarding claim 18, Park in view of Konstantopoulos teaches the fluid test cartridge of claim 12, wherein the second material is at least one element selected from the group consisting of antibodies and proteins (Park, Par. 10: a first reagent includes antibodies that are specifically combined with the target antigens. Konstantopoulos, Par. 8: an antibody composition bound to the substrate, comprising at least one antibody to 

Response to Arguments
Applicant's arguments filed on 1/13/2022 with respect to with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered. Applicant’s arguments are found not persuasive in view of new ground of rejection applied to the newly amended claims.
Applicant asserts (Remarks on 1/13/2022, pages 9-11) that the cited references, alone or in combination, do not disclose or suggest "the non-metallic particle is a nano-sized particle, and the nano-sized particle is at least one element selected from the group consisting of a carbon nanoparticle, a ceramic nanoparticle, and a polymeric nanoparticle" and Konstantopoulos provides no motivation for including nanoparticles in a reagent accommodated in a fluid test cartridge as recited in the claim.
However, Konstantopoulos teaches throughout the publication a diagnostics method using a solid substrate coated with antibodies that specifically bind to biomarkers expressed on metastatic tumor cells to detect the presence of metastatic tumor cells. In detail, Konstantopoulos teaches the solid substrate can be a nanoparticle (Par. 9) and the nanoparticle substrate can be a polymeric nanosphere (Par. 124); an antibody composition is bound to the substrate which comprises at least one antibody specific to one or more antigens (Par. 8). Konstantopoulos also teaches that ceramic nanoparticle materials can be used and organic materials from which nanoparticles are produced include carbon and polymeric compounds (Par. 126). 


Applicants also argue that Park and Konstantopoulos do not disclose or suggest the use of a non- metallic particle that "absorbs an entire wavelength of visible light" as a reagent in a test cartridge as claimed (Remarks, 1/13/2022, Page 11).





Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen, can be reached on (571)272-08240824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 11, 2022